IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


METRO BANK                                  : No. 331 MAL 2020
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
DOUGLASS E. HOWARD, JR.,                    :
ADMINISTRATOR OF THE ESTATE OF              :
MARGARET A. HOWARD, AND ALL                 :
UNKNOWN HEIRS TO THE ESTATE OF              :
MARGARET A. HOWARD, DECEASED                :
                                            :
                                            :
PETITION OF: DOUGLASS E. HOWARD,            :
JR.                                         :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.